Fish, C. J.
James Wood died in 1882, owning at the time lot of land number 124 in the 15th district of Brooks county. In 1883 dower was set apart to his widow in one third of the lot. During the same year his administrator filed an application to the ordinary, “stating that ,certain real estate, to wit, all of lot of land No. 124 in the 15th land district of said county, except the widow’s dower, belongs to said estate, and that in order to fully administer and pay the debts of said estate it is necessary to sell said land.” Citation was duly issued, and at the next term the ordinary passed an order which recited the application for leave to sell and the publication of notice as required by law,'and declared that the administrator should “have leave to sell all of the real estate belonging to said estate after having given notice and advertised said sale as required by law.” The advertisement described the land as follows: “same being all of lot of land No. 124 in the 15th *753land district of said county, containing 490 acres, more or less, subject to the encumbrance of a dower which has been laid olf and assigned to the widow of said deceased.” At the sale the widow became the purchaser of the property at a stated price, and the administrator made to her a deed which contained all of the usual recitals, purporting to convey the land in fee simple, and describing it as it was described in the advertisement. Held, that the administrator’s deed conveyed the fee in the entire tract to the widow, subject to her dower estate in a portion thereof; and in a subsequent contest between the widow and an attachment creditor of one of the heirs of the intestate, where it was sought to subject an undivided interest of such heir, it was not error for the judge, to whom the case was submitted upon the agreed statement of facts, to render a judgment finding the property not subject. Fletcher v. Hall, 135 Ga. 2S (68 S. E. 793); Hawkins v. Johnson, 131 Ga. 347 (62 S. E. 285).
May 1, 1917.
Claim. Before Judge Thomas. Brooks superior court. May 1, 1916.
Bennet & Harrell, for plaintiff.
Branch & Snow, contra.

Judgment affirmed.


All the Justices concur.